 

BLUE SPHERE CORPORATION 8-K [blsp-8k_090617.htm] 

 

Exhibit 10.2 

 

EQUITY PLEDGE AGREEMENT

 

This EQUITY PLEDGE AGREEMENT (this “Pledge Agreement”), is entered into

 

by and between

 

BLUE SPHERE Corp., incorporated and existing under the laws of Nevada, having
its registered office at 301 McCullough Drive 4th. Floor, Charlotte, NC 28262,
represented by Mr. Shlomo Palas, [ ], acting in his capacity of CEO and legal
representative of the company, duly empowered for the purposes hereof
(“Pledgor”),

 

and

 

Helios 3 Italy Bio-Gas 2 L.P, a limited partnership organized under the laws of
the State of Israel, partnership number [●] of Hakfar Hayarok Street, Ramat
Hasharon, Israel, herein represented by its legal representative, Mr. Nimrod
Goor, [ ] (“Secured Party” or “Lender”),

 

(hereinafter the Secured Party and the Pledgor are referred to individually as
“Party” and collectively as “Parties”)

 

RECITALS

 

1)the Pledgor is the Sole Quotaholder of Bluesphere Italy S.r.l., a private
limited liability company organized and existing under the laws of the State of
Italy (Tax Code and VAT No. 09967150963) enrolled in the Companies’ Register of
Milan No. 2124774, having its registered office at Corso Giacomo Matteotti, 1,
Milan, (the “Company” or the “Borrower”), being the owner of the entire quota
holding of the Company having a nominal value equal to Euro 10,000.00
(hereinafter the “Quota”);

 

2)on August 30th, 2017 the Company as “Borrower”, the Pledgor and the Lender
entered into the Long Term Mezzanine Loan Agreement (hereinafter the “Loan
Agreement”);

 

3)pursuant to the Loan Agreement, the Company is borrowing money (1,600,000.00
EUR) from Lender (the “Loan”);

 

4)pursuant to Section 4 of the Loan Agreement, the amount under Recital No. 3)
above shall be re-paid to the Secured Party, increased with the interest on the
Loan and the Operation Fee calculated pursuant to Section 6 of the Loan
Agreement;

 

5)Section 10.8 of the Loan Agreement provides that the [Pledgor and] Borrower
shall maintain all Security Interests created under the Loan Securities as
defined in the Loan Agreement for the benefit of the Secured Party;

 

6)among the Loan Securities provided by the Loan Agreement, the Pledgor
undertook to enter into and maintain an Equity Pledge as defined in the Loan
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, the Parties hereto
agree as follows:

 

1.Definitions and Interpretation

 

The Recitals to this Pledge Agreement constitute an integral and substantive
part of this Pledge Agreement and are binding between the Parties.

 



 1

 

 

Terms defined in the Loan Agreement shall have the same meaning where used
capitalized in this Pledge Agreement, except where the context otherwise
requires.

 

In this Pledge Agreement the following expressions shall have the following
meanings:

 

ICC means Italian Civil Code. Pledge has the meaning given to such term in
Clause 2 below. Secured Obligations

means all liabilities and obligations of the Borrower under the Loan Agreement,
including the following:

 

(a)       any and all present and future monetary obligations of the Borrower
and the Pledgor towards the Secured Party under the Loan Agreement including,
without limitation:



-      the obligation to repay or prepay (Sections 4 and 5 of the Loan
Agreement) to the Secured Party the Loan; the obligation to pay to the Secured
Party interest (including, without limitation, default interest) accrued on any
borrowing made or other amount outstanding under the Loan Agreement (Sections 6
Loan Agreement);



-     the obligation to pay to the Secured Party commissions, expenses, cost,
fees, Operation Fee, charges, compensation, indemnity, taxes or other
liabilities due, owing or incurred to the Secured Party, all under the Loan
Agreement;



-      the obligation to pay any expenses or costs incurred by the Secured Party
in respect of any recovery or collection of the amounts due to it under the Loan
Agreement, including any cost and expenses incurred in connection with the
enforcement of this Pledge Agreement and the security interest created
hereunder;



(b)       all present and future monetary obligations of the Borrower and the
Pledgor towards the Secured Party resulting from the invalidity, ineffectiveness
or unenforceability of any of the obligations referred to in paragraph (a)
above;



(c)       all present and future monetary obligations of the Borrower towards
the Secured Party, which arise or might arise – also after the date of full and
unconditional discharge of each of the obligations referred to in paragraphs (a)
and (b) above – in case of claw-back or ineffectiveness, pursuant to the
applicable law, of any payment made by the Borrower or any other person to
discharge, in full or in part, any of the obligations referred to under letters
(a) and (b) above.

 

2.Pledge



2.1Creation of the Pledge. As collateral security for the timely and full
payment and discharge of any and all the Secured Obligations, and as provided in
the Loan Agreement, the Pledgor hereby irrevocably grants in favor of the
Secured Party a first ranking pledge over the Quota (the “Pledge”).



2.2Secured Obligations. The Pledge created hereunder secures, collectively and
for the entire value, all the Secured Obligations and any of them individually,
without the Secured Party being obliged to take further action against the
Pledgor or enforce any other security interest which may have been granted by
the Pledgor.

 



 2

 

 

2.3Formalities for the perfection of the Pledge. Within 10 Business Days from
the signing of this Pledge Agreement, the Pledgor shall register it in the
Companies’ Register, indicating the Secured Party as beneficiary of such a
guarantee.

 

3.Validity of the Pledge



3.1Continuation of the Security. The Pledge creates a continuing security
interest, in addition and without prejudice to any other security interest,
guarantee or Loan Securities, as provided in the Loan Agreement.



3.2Modification and novation.



3.2.1Any modification whatsoever to the Loan Agreement or any part and/or
provision thereof or one or more Secured Obligations will not affect or procure
a novation of the Pledge, so that the Pledge shall be effective also on the said
modifications from the date of execution of this Pledge Agreement.



3.2.2The Parties hereby expressly acknowledge and agree that, in accordance with
article 1232 ICC, the Pledge, all rights of the Secured Party under this Pledge
Agreement and all obligations of the Pledgor hereunder shall maintain their full
and unfettered validity and effectiveness also in case of novation of one or
more Secured Obligations until this Pledge Agreement will be terminated
according to Clause 8 below or unless it is agreed in writing between the
Parties.



3.2.3Without prejudice to the provision of Clause 3.2.2 above, in case of one or
more changes whatsoever of the Loan Agreement or any part and/or provision
thereof, the Pledgor hereby irrevocably and unconditionally undertakes to
promptly execute, at its expenses, any deed, agreement, document, act,
certificate or instrument whatsoever, and shall take all the steps and actions,
as the Secured Party might deem necessary or appropriate, or in any case
request, in order to preserve the rights of the Secured Party under this Pledge
Agreement and/or confirm the existence and continuation of the security rights
and the Pledge under this Pledge Agreement in favor of the Secured Party.

 

4.Enforcement of the Pledge



4.1Pursuant to Section 12.5.3 of the Loan Agreement, at the time of occurrence
of an Event of Default (as defined in the Loan Agreement) and if it is not cured
by the Company within the Cure Period (as defined in the Loan Agreement), the
Secured Party is entitled to take all steps required to enforce any of the Loan
Securities provided and the relevant Security Interests thereunder.



4.2Any and all amounts due under the Loan Agreement shall be immediately due and
payable without any further action to be carried out by the Lender.



4.3With specific regard to this Pledge Agreement, upon the occurrence of an
Event of Default, the Secured Party is entitled to cause the sale of the Quota
pursuant to the procedure provided for by articles 2796 and 2797 ICC.

 



 3

 

 

5.Voting right



5.1By way of derogation from article 2352 ICC, the Pledgor shall be entitled to
exercise all voting rights attached to the Quota and exercise all other rights
and powers in respect of the Quota in a manner which does not adversely affect
the validity or enforceability of this Pledge (therefore until any amounts due
under the Loan Agreement are not repaid to the Secured Party the Pledgor shall
not pass any decisions which may cause the Company to sale or transfer assets
and/or participations) or cause an Event of Default to occur with the exception
of the voting rights concerning the adoption of the resolutions provided for by
article 2479, II par., numbers 4 and 5 of the ICC and including any and all
resolutions concerning any direct or indirect sale or the transfer of company
assets and participations, that shall be exercised by the Pledgor having
previously received the Secured Party’s consent, to be expressed in the
shareholders’ meeting duly conveyed, to adopt such resolution. Following the
occurrence of an Event of Default and provided that such Event of Default is not
cured by the Company within the Cure Period (as defined in the Loan Agreement),
the Secured Party shall be immediately vested with all voting and economical
rights regarding the Quota and the Pledgor shall not, be able to exercise any
voting rights or otherwise in relation to the Quota.

 

6.Pledgor’s Representations and Undertakings



6.1Representations



The Pledgor hereby represents and warrants to Secured Party as follows:



–the Quota represents the entire issued corporate capital of the Company;



–it has not sold or disposed of all or any of its rights, title and interest on
the Quota;



–except for this Pledge, the Quota is not encumbered, pledged or charged in any
manner whatsoever;



–it has full power, authority, right and capacity to pledge, assign and deliver
the Quota, as herein provided;



–the execution and delivery of this Pledge Agreement by the Pledgor and the
fulfillment of or compliance with the terms and conditions of this Pledge
Agreement by the Pledgor will not violate, contravene, breach or offend against
or result in any default under any indenture, mortgage, lease, agreement,
instrument, statute, regulation, order, judgment, decree or law to which the
Pledgor is party or by which the Pledgor is bound or affected;



–it will not grant, bargain, sell, convey, assign, mortgage or grant a security
interest in or otherwise deal with the Quota and will not make, create or give
any charge, mortgage, pledge, lien, assignment or security interest upon any or
all of the Quota until the indebtedness towards the Secured Party is repaid in
full or fully settled;



–the Company will consent to and will record and implement any sale, transfer or
retention of the Quota completed pursuant to the terms of this Pledge Agreement
and in accordance with Clause 5 above.



6.2Undertakings



The Pledgor hereby undertakes that during the subsistence of this Pledge
Agreement, as Sole Quotaholder of the Company, it shall act in good faith, and
in particular shall not knowingly take any steps nor do anything which would
adversely affect the existence of the security interest created hereunder.

 

7.Termination



7.1When the Loan amount as well as any other amount due under the Loan Agreement
have been unconditionally and irrevocable paid in full and (i) confirmed in
writing by the Secured Party or (ii), lacking such confirmation, delivery by the
Pledgor of evidence of the full payment of all amounts due under the Loan
Agreement, this Pledge Agreement shall terminate and Pledgor shall be entitled
to request discharge of the Pledge from the Quota by providing evidence of such
payment in full

 



 4

 

 

8.Notices



8.1Any notice or demand to be served by one person on another pursuant to this
Pledge Agreement shall be served in accordance with the provisions of the Loan
Agreement.



If to the Secured Party:

[ ]

 

If to the Pledgor:

[ ]

 

9.Necessary Acts



9.1Each party hereto shall perform any further acts and execute and deliver any
additional agreements, assignments or documents that may be reasonably necessary
to carry out the provisions or to effectuate the purposes of this Pledge
Agreement.

 

10.Entire Agreement



10.1This Pledge Agreement, together with the documents referenced herein,
contains all of the agreements of the Parties hereto with respect to the matters
contained herein and no prior or contemporaneous agreement or understanding,
oral or written, pertaining to any such matters shall be effective for any
purpose. No provision of this Pledge Agreement may be amended or added to except
by an agreement in writing signed by the Parties hereto or their respective
successors in interest and expressly stating that it is an amendment of this
Pledge Agreement.

 

11.Governing Law and Jurisdiction



11.1This Pledge Agreement shall be governed by, interpreted under, and construed
and enforced in accordance with Italian law and the Court of Milan shall have
exclusive jurisdiction to settle any dispute which may arise from or in
connection with it.

 

Date: August 30th, 2017

 



/s/ Blue Sphere Corporation   /s/ Helios 3 Italy Bio-Gas 2 L.P   Blue Sphere
Corporation   Helios 3 Italy Bio-Gas 2 L.P  

 

 

 5